DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims priority to United States Provisional Patent Application Serial No. 62/729,005, filed September 10, 2018, which is incorporated by reference herein.  The present application is also a continuation-in-part of United States Patent Application Serial No. 15/641,595, filed July 5, 2017, entitled "Versatile Antenna Wire and Methods of Manufacturing," which claims priority to United States Provisional Patent Application Serial No. 62/411,838, filed October 24, 2016, both of which are incorporated by reference herein.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6-8, 13-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piole (US 6,011,525)

In regards to claim 1, Piole teaches a wire carrier comprising:  5a length of insulative material (CPS, insulative material, column 4, line 62); said insulative material (CPS) comprising one or more wire-retaining features (groove (GH)); wherein said one or more wire-retaining features (groove (GH))  comprises at least one predetermined arrangement of notches (grooves, figure 3) in the insulative material (CPS , see figure 3); and wherein said one or more wire-retaining features (groove (GH)) enable retention of at least one wire (HI and HS ) in at 10least one predetermined, non-linear pattern (spiral pattern, figure 3).

In regards to claim 6, Piole teaches the wire carrier of claim 1, wherein the at least one predetermined, non-linear pattern comprises two or more distinct apex angles (angle between pitches).

    PNG
    media_image1.png
    330
    286
    media_image1.png
    Greyscale

claim 7, Piole teaches the at least one predetermined, non-linear 5pattern comprises two or more distinct pitch spacing distances (P, figure 1).

In regards to claim 8, Piole teaches a wire carrier comprising: a length of insulative material (CPS, insulative material, column 4, line 62); said insulative material (CPS , see figure 3) comprising one or more wire-retaining features (groove (GH)); wherein said one or more wire-retaining features (groove (GH)) comprises at least one predetermined arrangement of hemispherical tabs (groove is in the form of a semi-circle; see figure 3) in the insulative material (CPS); and wherein said one or more wire-retaining features (groove (GH)) enable retention of at least one wire (HI and HS ) in at least one predetermined, non-linear pattern (spiral pattern, figure 3).

In regards to claim 13, Piole teaches the wire carrier of claim 8, wherein the at least one predetermined, non-linear pattern comprises two or more distinct apex angles (angle between pitches).
 
In regards to claim 14, Piole teaches the wire carrier of claim 8, wherein the at least one predetermined, non-linear pattern comprises two or more distinct pitch spacing distances (P, figure 1).

	In regards to claim 15, Piole teaches a wire carrier comprising: a length of insulative material (CPS, insulative material, column 4, line 62); said insulative material comprising one or more wire-retaining features (groove (GH)); wherein said one or more wire-retaining features (groove (GH)) comprises at least one predetermined arrangement of circular holes (groove is in the form of a semi-circle; see figure 3) in the insulative material (CPS); and  15wherein said one or more wire-retaining features (groove (GH)) enable retention of at least one wire (HI and HS ) in at least one predetermined, non-linear pattern (spiral pattern, figure 3).
claim 19, Piole teaches the wire carrier of claim 15, wherein the at least one predetermined, non-linear pattern comprises two or more distinct apex angles (angle between pitches).
 
In regards to claim 20, Piole teaches the wire carrier of claim 15, wherein the at least one predetermined, non-linear pattern comprises two or more distinct pitch spacing distances (P, figure 1).


Allowable Subject Matter
Claims 2-5, 9-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 2 (and it’s dependent claim 3), the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that at least one predetermined arrangement of notches in the insulative material comprises a sequence of approximately one-eighth (1/8) inch by one-quarter (1/4) inch rectangular notches spaced approximately twenty-one thirty-seconds 15(21/32) inches apart. None of the reference art of record discloses or renders obvious such a combination.

claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that at least one predetermined arrangement of notches in the insulative material comprises a sequence of approximately one-eighth (1/8) inch by one-quarter (1/4) inch rectangular notches spaced approximately twenty-one thirty-seconds 15(21/32) inches apart. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the at least one predetermined, non-linear 25pattern comprises an apex angle between approximately 23 degrees and approximately 33 degrees. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 9 (and it’s dependent claim 10), the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, a combination of limitations that at least one predetermined arrangement of hemispherical tabs in the insulative material comprises a sequence of approximately one-quarter (1/4) inch diameter hemispherical tabs spaced approximately one and one-sixteenth (1 1/16) inches apart. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, a combination of limitations that at least one predetermined, non-linear pattern comprises an apex angle between approximately 20 degrees and 

Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, a combination of limitations that at least one predetermined, non-linear pattern comprises an apex angle between approximately 23 degrees and approximately 33 degrees. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 15, a combination of limitations that at least one predetermined arrangement of circular holes in the insulative material comprises a sequence of approximately one-quarter (1/4) inch diameter circular holes spaced approximately eleven-sixteenths (11/16) inches apart. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 15, a combination of limitations that wherein the at least one predetermined, non-linear pattern comprises an apex angle between approximately 20 degrees and approximately 135 degrees. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 15, a combination of limitations that at least .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRYSTAL ROBINSON/Examiner, Art Unit 2847